Title: To James Madison from the Maryland House of Delegates, ca. 25 January 1814 (Abstract)
From: Maryland House of Delegates
To: Madison, James


        § From the Maryland House of Delegates. Ca. 25 January 1814. “The House of Delegates of the State of Maryland, immediately representing the interests and feelings of the people of the State, are impelled by urgent impressions of public duty, to address the constituted authorities of the union, on the awful condition of national affairs, and the exposed and defenceless situation in which the State of Maryland has been hitherto left by the General Government, under the impending calamities of War.
        “The principles on which the national compact was founded, are too recent in the recollection of the American people, to require the aid of illustration at this period. It is well known, that the weakness and incapacity of the old confederation, to afford the means of safety and protection to the several members of the confederacy, produced a prevailing sense of the necessity of some more efficient form of Government, invested with adequate powers to provide for the common defence, and promote the general welfare. As an important concern of the general welfare, it was also anticipated, with confidence, that under this form of government, the just interests of commerce, connected as it is with the agricultural interests and other occupations of an industrious community, would be faithfully and effectually preserved. To this reasonable hope and expectation, we are chiefly to ascribe the sacrifices and concessions made by the navigating states, and more especially by our patriotic brethren of New England, in procuring the adoption of the federal constitution. The state of Maryland, sincerely concurred in the ratification of that instrument; but her wise men, who advocated the new system, it is presumed, would have been anxiously perplexed, if they could have forseen that this government would prove, in its operation, no less incompetent or unavailing for the purposes of common defence, than the confederation which preceded it; while on the other hand, it might become, in its course of policy, the destroyer, instead of the protector, of commerce; the inflicter of intense suffering, instead of being the benign guardian of the public security and happiness.
        “More than nineteen months have now elapsed since Congress declared War against England. There is reason to believe, that a much longer period has gone by, since this fatal measure was first contemplated. We would ask, whether there is any portion of the union, with the exception of Long Island, more open and liable to the ravages of a maritime foe than the State of Maryland? And situated as it is, with the seat of the national government on its confines, so accessible to a hostile force, is there any part of the continent which it could have been supposed would more obviously attract the active operations of an enemy, designing to harrass the physical strength of the country, and to distract and frustrate the views of its rulers in their avowed plan of foreign conquest? Is there, in short, any section of the common league which, from various considerations of prudence and of duty, the general government was more peculiarly bound to guard by ample and vigilant preparations for defence?
        
        “We are next constrained to enquire, what has there then been done or provided by the national government for the security of a state, so precariously circumstanced; against the visitations of a war, which that Government had chosen its own time to declare, and which appears to have been familiar to its contemplation for a considerable series of years before it was actually declared?
        “If we do not say how little has been attempted for our protection, and in what way even that little has been rendered, it is because we wish not to publish our own humiliation to the world, and we would not betray the extent of our weakness to the enemy: It is, because we are desirous of preserving a becoming measure of respect to the National authorities; while in the exercise of a constitutional privilege, we perform a requisite duty to our constituents, the freemen of Maryland, by making a frank representation of their complaints and dissatisfaction. The mere shew of resistance heretofore exhibited having in fact rather tended to provoke than repel attack; the people on the exposed points of our shores, despairing, after what has passed, of obtaining a sufficient defence from the Government, are becoming, in some parts of the country, inclined almost to regard with fear the approach of those semblances of military aid, which are occasionally sent among them; because they have perceived that this casual parade, instead of giving them assistance in the hour of danger, rather invites destruction from an exasperated and unresisted foe, whose fury it is possible they might sometimes escape unnoticed. And yet the history of the Revolution will attest, that in the most trying times of the Republic, the spirit of Maryland has never been surpassed in valor, fortitude and fidelity.
        “If the War is to be continued, the miseries we have already endured may be tender mercies in comparison with those which are to be apprehended. A character of ferocity, unknown to the civilized usages of modern warfare, seems about to be given to this contest. The Government of the United States has distinctly announced its purpose of protecting the subjects of the Enemy, taken in arms, while in the act of invading the territories of the power under whose dominions they were born, and to whom their allegiance was naturally due; and this protection to British traitors, is to be accomplished by a system of sanguinary retaliation, which in its consequences may occasion the sacrifice of every american officer and soldier; the ignominious death of all our unfortunate countrymen, who are now held as prisoners and hostages by the Enemy. In addition to this cause of apprehension, the example of useless barbarity displayed under the command of the General of the forces that lately abandoned Fort George, in Upper Canada, in committing to the flames the whole Town of New Ark, of which our army had been in the undisputed possession, may, in the course of a few months, bring upon our coasts the most direful vengeance which a powerful and enraged Enemy can inflict, and may subject our Towns, and villages, and farms, and habitations, bordering on the water, to all the horrors of the most ferocious and extensive desolation.
        “We therefore earnestly entreat national authorities to take these circumstances into immediate and serious consideration; to provide the means and munitions of defence, and to furnish a real efficient regular force to be stationed in the state, so as to save its property, and its citizens, from the worst evils and ravages of

unrelenting hostility. The efforts of the state itself, for its own protection, have been already exerted in a manner necessarily burdensome and vexatious to its people; and the State has been compelled, in the course of the last year, to seek resources in its own credit, for defraying the expenses of defensive measures, which it might well have been hoped would have been seasonably and adequately prepared under the superintending care and providence of the Government of the union. The aggregate amount of expences thus incurred is not now ascertained, as the accounts are not yet all liquidated, and there are vouchers still to be procured. But we trust that provision will be made by Congress for reimbursing these expences, and others of a similar nature which may be unavoidably incurred; and that, as soon as a proper estimate can be exhibited, the heavy advances of money which the state may have been obliged to make, for purposes especially enjoined on the General Government by the terms of the Federal constitution, will be promptly and fully remunerated.
        “Having briefly urged these considerations, there remains an indispensible obligation, on this House, in compliance with the known wishes and sentiments of their constituents, to submit an earnest petition to the President and Congress of the United States, for a speedy restoration of the blessings of peace, and an essential change in that mistaken policy, whose effects are now so unhappily to be seen in the privations and afflictions of the Land. It might be deemed intrusive, and it would be altogether irksome, to enter now into a minute examination of the causes of the present War. It is believed to be, at this time sufficiently ascertained, that the flagrant deception of the French Government, practised in relation to the pretended repeal of its predatory Edicts, was chiefly instrumental in producing a state of things in this country, which unfortunately led us into the existing hostilities with England. The documents before Congress during the last and preceding sessions, it is presumed, have conclusively shewn, that the alleged repeal of the French Edicts, by the letter of the 5th august 1810, was only a conditional proposition, as its terms implied; and that there was no authentic form of a repeal of an earlier date than the decree of the 28th April 1811, which is expressly bottomed on the previous compliance of our Government, with one of the conditions of the letter referred to, in enforcing the non Intercourse against England, by the act of March 1811. This act was in conformity with the tenor of the Presidents proclamation of the 2d november 1810, declaring ‘the fact,’ that on that day the French decrees were repealed, so that they ceased to violate our neutral commerce. It has become abundantly apparent, since the date of that proclamation, that in point of fact, the French violations of our commerce were continued after that date, as in point of form, it has also appeared, that there was no absolute repeal until nearly six months subsequent to the issuing of the proclamation, and that this formal repeal, which, if timely used, might have produced the revocation of the British orders, so as to prevent the present War, was not officially announced to our Government, or to its minister at Paris, until more than a twelve month after the period at which it is dated. In the report of the Secretary of State, made to Congress on this subject at the last Session, it is stated, ‘that the light, in which this transaction was viewed by this Government, was communicated to Mr Barlow in the letter of the 14th July. 1812. with a view to the requisite

explanation.’ The notice taken of the subject in the letter of the Secretary of State, to Mr Barlow, of the 14th July 1812, thus cited, is to be found at the close of the letter, which concludes in these words
        “‘On the French decree of the 28th April. 1811. I shall forbear to make many observations, which have already occurred, until all the circumstances connected with it are better understood. The President approves your effort to obtain a copy of that Decree, as he does the communication of it afterwards to Mr Russell.’
        “It is possible that Mr Barlow might not have understood this paragraph as an instruction, ‘with a view to the requisite explanation.’ But as the report of the Secretary further stated, that Mr Barlows successor had been also ‘instructed to demand of the French Government an explanation’—the people of the United States might have been induced to expect that this important matter would be fully developed; and we have therefore seen with serious concern, by the late message from the President to congress, ‘that the views of the French Government have received no elucidation since the close of the last Session.’ This concern is heightened by the recollection, that for a series of years past, an unhappy mystery has hung over the communications with that same Government, whose public outrages have violated all the rights of this nation, and have heaped upon those who administer its affairs, every species of contumely and insult.
        “A review of these circumstances, so remarkably characteristic of French fraud, furnishes, in the opinion of this House, strong additional inducements for terminating this disastrous contest with England. As soon, indeed, as the foul artifice of the French Ruler was disclosed, and more especially after the revocation of the British orders was made known, we should have deemed it fortunate, if the Government had availed itself of the propitious opportunity of reinstating the relations of peace with the power with whom we had been thus embroiled. The claim of impressment, which has been so much exaggerated, but which was never deemed of itself a substantive cause of war, has been heretofore considered susceptible of satisfactory arrangement in the judgment of both the commissioners who were selected by the President, then in office, to conduct the negociations with the English ministry in the Year 1806, and who now occupy high stations in the administration. Believing that this, and all other causes of difference, might be accomodated between the two countries; provided the agents on both sides are actuated by a sincere wish for a just accomodation, we cannot but feel anxious for an event which would relieve the people from the pressure of those burdens and losses and dangers, that are now to be encountered, without the prospect of attaining a single object of national benefit.
        “From the progress and occurences of the War, as far as it has been conducted, it must be obvious that the conquest of the Canadian provinces is not to be effected without an immense effusion of blood and treasure. The conquest, if effected, we should be inclined to regard as worse than a doubtful boon. We want no extension of territorial limits; and the genius of our Republican constitutions is not suited to offensive wars of ambition and aggrandizement. A war of this nature is calculated to introduce doctrines, and habits, and evil passions, which are inimical and dangerous to the liberties and morals of the nation. To carry it on, the nation has been subjected to various impositions, which will be more

oppressive, because all the resources of trade are suppressed, and agricultural enterprize is deprived of its reward. The taxes are multiplied, while the means of payment are diminished, and the ordinary comforts and necessaries of life are greatly enhanced on the consumer. To carry on the War, it has been thought adviseable entirely to cut off commerce; and the bitter tribulation of the Boston Port Bill of 1774 is again to be realized on an infinitely more extended scale. Upon the poor gleanings and remnant of trade, the more precious for being all that was left, the complicated rigors of the Embargo act, lately passed, will complete with an unsparing severity the work of destruction, which British cruizers could not accomplish.
        “The people whom we represent, are suffering severely, under the operation of this baleful policy, against which we would solemnly remonstrate. But when we cast our eyes further, and look to its effects in another part of the continent; when we consider the still greater miseries of the people of New England, accustomed to live on navigation, and now deprived of the ordinary means of subsistence; when we reflect also on the aggravated causes of disgust to that invaluable people, who perceive that, by the formation of new States out of the limits of our ancient territory, they must necessarily lose all share of influence in the national councils, where other interests, as they suppose, have already obtained an injurious ascendancy; when we meditate on the possible tendency of these irritations, added to all the difficulties of the immediate and general distress, although we have full confidence in the faithful integrity of our Eastern Brethren, yet, as they are men, we are free to confess, these reflections render us deeply and doubly solicitous, that peace should be restored, without delay, for the relief of the people and the salvation of the Union.
        “Convinced as we have been, that the war might have been avoided, and that peace might be restored, without dishonor to the Country, the present conjuncture seems to us highly favorable for a reconciliation with England, if it is fairly and honestly desired. The late auspicious events on the continent of Europe, have humbled the power of the proud oppressor of the Earth. With the malignity of the spirit of evil, he had stood on his ‘bad eminence,’ the scourge of the world, the disseminator of bloody discord and dissention among the nations. Wherever his arms or his arts could reach, he has been the fell disturber of the tranquility and happiness of every region. If the sceptre of the Tyrant is not irreparably broken, we may at least hope, that limits are permanently set to his inordinate sway. We trust that ‘the wicked shall now cease from troubling;’ and viewing him as the atrocious author of all the wanton and dreadful strife which pervades the old and the New World, we do hope, that his tremendous capacity for mischief being terminated or restrained, no barrier will remain against a renewal of friendly intercourse between those powers, that have been opposed to each other in battle array by the violence and frauds of the Arch-enemy of human liberty. We would therefore, ardently implore the constituted authorities of this nation, that the negociations about to be instituted, may be carried on with a just and earnest intention of bringing them to an amicable result; that the evils of this unprofitable and pernicious War may not be protracted; and that peace with all its blessings and advantages, may soon be permitted to dawn again on our shores, to cheer the

gloom of disquietude that now exists, and to dispel the darker terrors of a tempest, which threatens, in its continuance, to consign the dearest hopes, the harmony and the liberties of this united Empire, to irretrievable destruction.”
      